COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 IN RE
                                                  §               No. 08-09-00055-CV

 VOLT MANAGEMENT                                  §             An Original Proceeding
 CORPORATION
                                                  §                   in Mandamus

 RELATOR                                          §

                                                  §

         MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Volt Management Corporation, seeks a writ of mandamus against the Honorable

William Moody, Judge of the 34th District Court of El Paso County. Mandamus will lie only to

correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.

proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the

petition and record before us, we are unable to conclude that Relator is entitled to the relief

requested. Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a).



March 5, 2009
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.